            Case 1:18-cr-00520-RMB Document 50 Filed 07/11/19 Page 1 of 1




Daniel W. Levy                             One Bryant Park
Direct Dial: (212) 402-9412                  47th Floor                        Telephone: (212) 402-9400
E-mail: dlevy@mckoolsmith.com            New York, NY 10036                     Facsimile: (212) 402-9444


                                            July 11, 2019


By ECF
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street, Room 1320
New York, New York 10007

         Re:     United States v. Jon Montroll
                      18 Cr. 520 (RMB)

Dear Judge Berman

         This firm represents Defendant Jon Montroll in the above-referenced action.

      We respectfully request that the Court permit counsel for Mr. Montroll to enter the
Courthouse with a laptop to be used in connection with this morning’s proceeding.

                                                 Respectfully submitted,

                                                        /s/

                                                 Daniel W. Levy


Cc:      Andrew Thomas (by ECF)
         Assistant United States Attorney

SO ORDERED:


_____________________________
The Honorable Richard M. Berman
United States District Judge
July 11, 2019




                                            McKool Smith
                                   A Professional Corporation • Attorneys
            Austin | Dallas | Houston | Los Angeles | Marshall | New York | Washington, DC
4836-4294-0060
